Citation Nr: 0501005	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  02-20 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to March 
1971, April 1977 to May 1979, and October 1990 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Due to 
the veteran's change in residence, this case has been 
transferred to the RO in Nashville, Tennessee, which now has 
jurisdiction. 

In November 2004, the veteran participated in a hearing at 
the RO conducted by the undersigned Veterans Law Judge.  At 
that time, evidence was accepted with the proper waiver of 
Agency of Original Jurisdiction consideration.  See 38 C.F.R. 
§ 20.1304. 


FINDINGS OF FACT

1.  The occurrence of the alleged stressor is supported by 
credible evidence.

2.  The veteran has a diagnosis of PTSD, medically linked to 
events in service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the veteran's claim of service 
connection for PTSD with respect to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et. seq. (West 
2002).  Given the favorable outcome set forth below, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  Thus, the additional delay in the adjudication of 
this issue, which would result from a remand solely to allow 
the RO to apply the VCAA, would not be justified.  In other 
words, the veteran will not be prejudiced by the Board 
proceeding to a decision in this matter since the outcome 
represents a full grant of the benefits. 

Department regulations require three elements to establish 
service connection for PTSD: medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
with the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV), 
and supported by findings on the examination report); 
credible supporting evidence that the claimed inservice 
stressor occurred; and a link, established by medical 
evidence, between the current symptoms and the inservice 
stressor.  38 C.F.R. § 3.304(f) (2004).  If a claimed 
inservice stressor is related to combat, service department 
evidence showing combat service or a combat citation are 
conclusive evidence of a stressor, in the absence of evidence 
to the contrary.  38 C.F.R. § 3.304(f) (2004).

Regarding a diagnosis of PTSD, there are VA and non-VA 
records associated with the file.  A VA mental health 
assessment was accomplished in October 2001, and the 
examination included the administration of CAPS and MMPI-2.  
The tests showed that the veteran met the criteria for PTSD, 
and the examiner diagnosed PTSD.  In addition, a non-VA 
psychiatric evaluation was conducted in September 2004, and 
the examiner diagnosed PTSD and categorized it as service-
related.  The only negative opinion was offered by a VA 
examiner in April 2004.  The MMPI-2 and Life History 
Questionnaire were administered, and the examiner determined 
that the there was no sufficient data to support a diagnosis 
of PTSD.  

Even though the April 2004 negative opinion was based on 
psychological testing and a review of the record, the Board 
finds that the remaining positive opinions are sufficient to 
show a diagnosis of PTSD.  The October 2001 examination was 
also based on testing and a review of the record.  Therefore, 
the opinions demonstrating a diagnosis of PTSD are sufficient 
to meet the first requirement for this claim.  

In November 2001, the veteran provided a stressor statement.  
He reported that from 1970 to 1971 there were constant B-40 
rockets landing around the compound in Kontum, and that he 
observed many injuries and deaths.  He also reported that he 
had been in Bam Betiant.  He was attached to the 630th Eng Co 
and the 557th MP Co, 18 M.P. BDC.  The veteran also reported 
that his ears were hurt from Viet Cong fire and that he is 
service-connected for hearing impairment.  

In another statement provided in May 2002, the veteran 
reported more incidents.  He described rescuing the surviving 
victim of a hit and run accident, and that the death of the 
victim later at the hospital.  The veteran also witnessed 
others injured by rocket fire 

The veteran's service records show the award of an Army 
Commendation Medal in 1971 and a Republic of Vietnam Cross of 
Gallantry with Palm.  Listed campaigns include Vietnam 
Counteroffensive Phase VII and Consolidation I.  His military 
occupational specialties for the time that he was in Vietnam 
included military policeman, combat engineer, and heavy 
vehicle driver.  In November 2004, the veteran provided 
details regarding rescuing passengers from automobiles in 
1976 during a torrential downpour.  The claims file does 
contain a copy of a 1974 award of a Soldier's Medal for the 
veteran's heroic action in rescuing motorists during a flood.  

The Board finds that the awards and the duties associated 
with the veteran's military specialties tend to show that the 
veteran would have experienced the incidents that he 
described in his stressor statements.  Overall, the Board 
finds that there is credible supporting evidence that the 
claimed inservice stressor occurred. 

As noted, the competent evidence shows that the veteran has 
been diagnosed with PTSD.  On those occasions, the diagnosis 
was based on the stressors discussed above.  Specifically, 
the September 2004 examiner classified the veteran's PTSD as 
service-related.  Therefore, the third requirement to 
establish entitlement to service connection for PTSD has been 
met.

Overall, the evidence is in relative equipoise, therefore the 
benefit of the doubt as contemplated by 38 U.S.C.A. § 5107 
applies in this instance.  Service connection for PTSD is 
warranted.  As the evidence presented demonstrates that the 
criteria to establish a claim of entitlement to service 
connection for PTSD have been met, the appeal is granted.


ORDER

Entitlement to service connection for PTSD has been 
established, and the appeal is granted. 





	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


